Citation Nr: 0422815	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
spondylolisthesis at L5, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to a higher rating for service-connected 
asbestosis, currently evaluated as 60 percent disabling.  

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, headaches, a left shoulder 
disability, left and right knee disabilities, left and right 
hip disabilities, and left and right lower extremity 
radiculopathy, also claimed as secondary to either service-
connected spondylolisthesis at L5 or degenerative joint 
disease of the cervical spine.  


REPRESENTATION

Veteran represented by:  David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 RO decision, which granted 
service connection and a 10 percent rating for 
spondylolisthesis at L5, effective in May 1999.  The veteran 
appealed the rating assignment.  In a November 2002 decision, 
the RO granted a 20 percent rating for the service-connected 
spondylolisthesis at L5, effective in May 1999.  The veteran 
continued his appeal for a higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  In April 2004, the veteran 
appeared at the RO and testified at a video conference 
hearing conducted by the undersigned sitting in Washington, 
D.C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if they are required to take further 
action.


REMAND

With respect to the veteran's increased rating claim, the 
Board first notes that the rating criteria pertinent to the 
spine were amended during the pendency of the veteran's 
appeal.  See revisions effective September 23, 2002 and 
September 26, 2003, published at 67 Fed. Reg. 54,345-49 
(August 22, 2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  
Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  In this case, while the RO in the 
supplemental statement of the case issued in September 2003 
has advised the veteran of the changes in the law effective 
in September 2002, he has not been advised as to the changes 
in the law effective in September 2003; nor has the RO 
considered the propriety of application of the recent 
revisions to his appeal.  Thus, additional notice and RO 
adjudication is needed to avoid prejudicing the veteran.

Second, the veteran disagrees with the rating assigned to his 
service-connected low back disability.  He underwent VA 
examinations in August 2001, August 2002, and July 2003 to 
assess the nature, etiology and severity of the disability.  
It appears, from the veteran's testimony in April 2004, that 
his low back disability may have worsened since his last VA 
examination.  For example, he estimated that he has been 
restricted to bed for more than six weeks during the past 
year.  As such, the veteran should be afforded another 
examination to address all chronic orthopedic and neurologic 
manifestations attributable to his service-connected 
spondylolisthesis at L5 if deemed necessary.  

Third, prior to the examination, the RO should obtain any 
additional records pertinent to treatment of a lumbar spine 
disability, to include any updated private medical records, 
identified by the veteran.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In that regard, the veteran testified in April 2004 
that he had seen his private doctor, Dr. Powderly, since 
July 2003, which is the date of the most recent treatment 
records in the claims file from that doctor.  

With respect to the issues of entitlement to a higher rating 
for asbestosis and entitlement to service connection for 
degenerative joint disease of the cervical spine, headaches, 
a left shoulder disability, left and right knee disabilities, 
left and right hip disabilities, and left and right lower 
extremity radiculopathy, also claimed as secondary to either 
the service-connected spondylolisthesis at L5 or degenerative 
joint disease of the cervical spine, further procedural 
action is required.  

In regard to the asbestosis claim, the RO granted service 
connection and a 10 percent rating in a January 2003 rating 
decision, and the veteran promptly notified the RO in January 
2003 of his disagreement with the rating assignment (he felt 
at that time that he met the criteria for a 30 percent 
rating).  At the April 2003 hearing, the RO hearing officer 
indicated that a statement of the case would soon be issued 
to the veteran.  Instead, however, the RO in a September 2003 
rating decision granted a 60 percent rating for asbestosis.  
There is no indication in the file that the veteran desired 
to withdraw the notice of disagreement as to this issue and a 
statement of the case has not yet been issued.  

In regard to the service connection issues, the RO denied 
these claims in a January 2004 rating decision.  The RO duly 
notified the veteran of this decision by letter in February 
2004, and in a letter received by the RO in March 2004 he 
expressed his notice of disagreement with the decision.  The 
RO has not issued the veteran a statement of the case on 
these issues.

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2003)), thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case.  As a statement of the case 
addressing the asbestosis and multiple service connection 
matters has not yet been issued, a remand is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for low back complaints.  After 
receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include any updated 
treatment records from Dr. Brian Powderly.  

2.  The RO should arrange for the veteran 
to undergo VA orthopedic and neurologic 
examinations in order to determine the 
current nature and severity of 
manifestations of his service-connected 
spondylolisthesis at L5.  The claims 
folder must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination(s).  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report, and 
a complete rationale for all opinions 
expressed should be provided.  The 
examiner should report active and passive 
ranges of lumbar motion and include 
comment as to the presence and degree or 
absence of any objective evidence of 
pain, as well as the presence and degree 
or absence of incoordination, weakness, 
fatigue, atrophy or skin changes.  The 
examiner should comment as to the 
presence or absence of additional 
functional impairment on use or during 
flare-ups.  The examiner should comment 
as to the presence or absence of 
ankylosis.  The examiner should 
specifically identify any evidence of 
neuropathy or other neurological deficit 
due to the service-connected disability, 
to include identifying the presence and 
degree, or absence of sensory changes, 
disc involvement, characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk.  In addition, the examiner 
should elicit history concerning the 
frequency and duration of incapacitating 
episodes necessitating bed rest and 
treatment by a physician.  If 
intervertebral disc syndrome is present 
in more than one spinal segment related 
to the veteran's service-connected low 
back disability, provided that the 
effects in each spinal segment are 
clearly distinct, the examiner should 
evaluate each segment on the basis of 
chronic orthopedic or neurologic 
manifestations.  Finally, the examiner is 
further requested to comment on whether 
the veteran's subjective complaints are 
supported by and consistent with the 
clinical evidence of record.  

3.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible 
for providing to VA and what evidence VA 
will obtain on his behalf; requesting him 
to submit any relevant evidence in his 
possession; and assisting the veteran by 
obtaining identified evidence to 
substantiate his claim of entitlement to 
a higher rating for spondylolisthesis at 
L5.

4.  The RO should issue the veteran a 
statement of the case on the issues of (a) 
entitlement to a higher rating for 
asbestosis and (b) entitlement to service 
connection for degenerative joint disease 
of the cervical spine, headaches, a left 
shoulder disability, left and right knee 
disabilities, left and right hip 
disabilities, and left and right lower 
extremity radiculopathy, also claimed as 
secondary to either the service-connected 
spondylolisthesis at L5 or degenerative 
joint disease of the cervical spine.  The 
veteran should be advised of the time 
limit in which he can perfect an appeal to 
the Board on these issues by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on these issues, should it be 
certified to the Board for further 
appellate review.

5.  Upon completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claim of entitlement to a higher rating 
for spondylolisthesis at L5, based on a 
review of the entire evidentiary record.  
Such re-adjudication should include 
consideration of (a) both sets of 
revisions made to the criteria used for 
evaluating intervertebral disc syndrome 
and spinal disabilities, (b) whether the 
veteran is entitled to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321 
(2003), and (c) the propriety of "staged 
ratings" for the condition over the 
period of time since service connection 
became effective (see Fenderson v. West, 
12 Vet. App. 119 (1999)).  If the benefit 
sought is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include a recitation of the former 
regulations as well as the recent 
regulatory amendments (in 2002 and 2003) 
pertinent to the evaluation of spinal 
disabilities, a recitation of the 
evidence considered in re-adjudicating 
the claim, and the reasons and bases for 
the determination made as to the 
propriety of the assigned rating.  The 
veteran and his representative should be 
given the appropriate period of time to 
respond to the supplemental statement of 
the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice but 
he has the right to submit additional evidence and argument 
on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


